 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    COREY SULLIVAN,                            Case No. 2:20-cv-00865-DOC (GJS)
12                 Petitioner,
              v.                                 JUDGMENT
13
14    C. PFEIFFER, WARDEN,
15                 Respondent.
16
17
18      Pursuant to the Court’s Order: Dismissing Petition As Second Or Successive;
19   Denying Certificate Of Appealability; and Referring Petition Pursuant to Ninth
20   Circuit Rule 22-3(a),
21
22      IT IS ADJUDGED THAT this action is dismissed without prejudice, as second
23   or successive, pursuant to 28 U.S.C. § 2244(b).
24
25   DATE: February 12, 2020               __________________________________
                                           DAVID O. CARTER
26                                         UNITED STATES DISTRICT JUDGE
27
28
